DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 11 October 2021 has been entered.  Claims 1-21 are pending; claims 1-2, 6, 11, and 17-18 are amended; and claim 21 is newly added.


Response to Arguments
Applicant’s arguments, see remarks, filed 11 October 2021, with respect to the rejections of claims 1, 17 and 18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Wallace et al. (US 6,394,998) and Low et al. (US 2015/0209965).  Namely, Low renders obvious the use of a bead-recess type actuation mechanism.


Claim Objections
Claim 21 is objected to because of the following informalities:  the claims recites “the protection tube includes two protection tubes fixed to the wire” which is somewhat confusing because it is unclear how on tube could be two tubes.  The examiner suggests amending claim 1 to recite “[[a]] -one or more segments fixed to the wire.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 6,394,998) in view of Low et al. (US 2015/0209965).

[Claims 1, 3-6] Wallace discloses a robotic surgical instrument (assembly, Figs. 1-3 #10, including a robotic arm, Figs. 1-3 #12, and a surgical instrument, Figs. 1-3 #14) [col. 6, line 64 - col. 7, line 5], comprising: 
an end effector (Figs. 5-7 # 58) [col. 8, lines 9-19]; 
a first support body (rigid wrist member, Figs. 5-7 #52) that supports the end effector rotatably about a first shaft (a pivot pin of a pivotal connection, Figs. 5-7 #60, of a clevis, Figs. 5-7 #19
a second support body (end of a shaft, Fig. 5 #14.3) that supports the first support body rotatably about a second shaft (implicitly a pivot pin of pivotal connection, Figs. 5-7 #54, of a clevis, Figs. 5-7 #17) [col. 8, lines 1-6]; 
an elongated element (activation cables, Fig. 10 #C3, C4) to rotate the first support body with respect to the second support body (the activation cables angularly displace the rigid wrist member about the pivotal connection, Figs. 5-7 #54) [col. 8, lines 21-60]; and 
an elongated shaft (Fig. 3 #14.1 and Fig. 21 #114.1) to which the second support body is connected (in the embodiment of Fig. 5 the second support body appears to be formed integrally with the shaft while in the embodiment of Fig. 21 the second support body is a separate member, Fig. 21 #154, which is mounted on the end of the shaft) [col. 17, lines 34-60], wherein 
the elongated element includes a wire (cable), an attachment fixed to the wire (thickened end of the cable), and a protection tube (hypotube, Fig. 3A #33) fixed (crimped) to the wire [col. 10, lines 21-49; col. 13, lines 37-45], and
the first support body includes a through-hole (passage, Figs. 5-7 #80) having a size in which the attachment and the protection tube are insertable (the cables are positioned in place by passing the ends of the cables that are not thickened through the passage from opposed sides allowing the thickened end to engage with a seat, Fig. 6 #84 within the passage) [col. 10, lines 21-49].
Wallace discloses the first support body (wrist member, Fig. 6 #52) comprises a pulley section (pulleys, Fig. 6 #64, 66, and guide channels, Fig. 6 #86) and an engagement section (portion of the wrist member, Fig. 6 #52) that includes a recess (seat, Fig. 6 #84) shaped to engage the attachment (thickened end of the cable), wherein the through-hole is sized to allow the attachment and the protection tube to 
Low discloses an analogous robotic instrument wrist for controlling an end effector comprising a pulley section (pulley, Fig. 3A #320A), an engagement section (pocket or recess) formed in a semicircular shape within the pulley, and a spherical attachment (bead, Fig. 3A #315A).  The recess retains the bead to prevent the cables from sliding relative to the pulley [pars. 0100, 0102, 012; Figs. 3A, 4C].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recess and attachment configuration (seat and thickened end of the cable) taught by Wallace with recess and attachment configuration (semicircular recess and bead) taught by Low in order to improve the engagement of the wire and pulley by preventing the wire from sliding relative to the pulley in both directions of actuation.  Furthermore, the substitution would constitute a simple substitution of one known recess and attachment configuration for another since both the configuration of Wallace and Low are known in the art to reduce sliding of a wire relative to a pulley, see MPEP § 2143 I(B).  Because the spherical attachment (bead) travels along the pulley section on opposite sides of the second support body to provide actuation, the skilled artisan would find it obvious to size the bead to pass through the through-hole or alternatively size the through-hole to allow the bead to pass through the through-hole.

[Claim 2] Wallace discloses a housing (Figs. 1, 3 #53) to which the elongated shaft is connected, wherein the housing is to be attached to a robot arm [col. 7, lines 8-10].

[Claim 7] Wallace discloses a width, in an axis direction of the second shaft, of the through-hole (passage, Fig. 6 #80) is greater than a width, in the axis direction of the second shaft, of a pulley groove (guide channel, Fig. 6 #86) of the pulley section.

[Claim 8] Wallace discloses the pulley section includes a wire groove section (guide channel, Fig. 6 #86) that is provided in an area adjacent to the recess in a circumferential direction of the pulley section and extends along an axis direction of the first shaft.

[Claim 9] Wallace discloses a depth of the wire groove section is greater than a diameter of the wire (see Figs. 11A-B which appear to show wires within the grooves) [col. 12, lines 1-10].  Regardless, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the depth of the grove to be greater than diameter of the wire to prevent the wire from sliding out of the groove an off the pulley. 

[Claim 10] Wallace discloses the through-hole (passage, Fig. 5 #80) linearly extends along an axis direction of the first shaft (see Figures 5-7).

[Claim 11] Wallace discloses the second support body includes a connection base section that is connected to the elongated shaft (in the embodiment of Fig. 5 the second support body appears to be formed integrally with the shaft while in the embodiment of Fig. 21 the second support body is a separate member, Fig. 21 #154, which is mounted on the end of the shaft) [col. 17, lines 34-60] and a first protrusion section (see annotation of Fig. 5 below) and a second protrusion section (see annotation of Fig. 5 below) that protrude from a first end portion (see annotation of Fig. 5 below) of the connection base section, the first end portion being provided on a first support body side, in an extending direction of the shaft, of the connection base section, 
the first protrusion section and the second protrusion section support the first support body rotatably about the second shaft (via pivotal connection, Fig. 5 #54), the connection base section receives distal end of shaft, Fig. 21 #114.1) of the shaft from a second end portion (Fig. 5 #14.3, Fig. 21 #154) of the connection base section opposed to the first end portion of the connection based section in the extending direction of the shaft, and 
the first end portion of the connection base section includes a partition (see annotation of Fig. 5 below) with a communication hole (holes, Fig. 5 #47) passing through the partition in the extending direction of the shaft [col. 10, lines 44-49].
Wallace discloses embodiments in which the second support body is part of the end of the shaft (Fig. 5) and in which the second support body is mounted to the end of the shaft (Fig. 21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use either disclosed connection type to connect the shaft to the second support body.  Furthermore, the courts have held obvious making components integral or making components separable a matter of obvious engineering choice, see MPEP § 2144.04 (V)B, C.

    PNG
    media_image1.png
    679
    685
    media_image1.png
    Greyscale

[Claim 16] Wallace discloses the end effector includes one or two end effector members (two end effector parts, Figs. 5-7 #58.1, 58. 2) [col. 8, lines 13-15].

[Claim 17] Wallace discloses a robotic surgical system (assembly, Figs. 1-3 #10, including a robotic arm, Figs. 1-3 #12, and a surgical instrument, Figs. 1-3 #14) [col. 6, line 64 - col. 7, line 5], comprising: 
a robot arm (Figs. 1-3 #12); and 
a robotic surgical instrument (Figs. 1-3 #14) that is detachably attached to the robot arm [abstract], wherein the robotic surgical instrument includes 
an end effector (Figs. 5-7 # 58) [col. 8, lines 9-19]; 
a first support body (rigid wrist member, Figs. 5-7 #52) that supports the end effector rotatably about a first shaft (a pivot pin of a pivotal connection, Figs. 5-7 #60, of a clevis, Figs. 5-7 #19) [col. 8, lines 20-52]; 
a second support body (end of a shaft, Fig. 5 #14.3) that supports the first support body rotatably about a second shaft (implicitly a pivot pin of pivotal connection, Figs. 5-7 #54, of a clevis, Figs. 5-7 #17) [col. 8, lines 1-6]; 
an elongated element (activation cables, Fig. 10 #C3, C4) to rotate the first support body with respect to the second support body (the activation cables angularly displace the rigid wrist member about the pivotal connection, Figs. 5-7 #54) [col. 8, lines 21-60]; 
a shaft (Fig. 3 #14.1 and Fig. 21 #114.1) to which the second support body is connected (in the embodiment of Fig. 5 the second support body appears to be formed integrally with the shaft while in the embodiment of Fig. 21 the second support body is a separate member, Fig. 21 #154, which is mounted on the end of the shaft
a housing (Figs. 1, 3 #53) that is to be attached to the robot arm [col. 7, lines 8-10], 
the elongated element includes a wire (cable), an attachment fixed to the wire (thickened end of the cable), and a protection tube (hypotube, Fig. 3A #33) fixed (crimped) to the wire [col. 10, lines 21-49; col. 13, lines 37-45], and
the first support body includes a through-hole (passage, Figs. 5-7 #80) having a size in which the attachment and the protection tube are insertable (the cables are positioned in place by passing the ends of the cables that are not thickened through the passage from opposed sides allowing the thickened end to engage with a seat, Fig. 6 #84 within the passage) [col. 10, lines 21-49].
Wallace discloses the first support body (wrist member, Fig. 6 #52) comprises a pulley section (pulleys, Fig. 6 #64, 66, and guide channels, Fig. 6 #86) and an engagement section (portion of the wrist member, Fig. 6 #52) that includes a recess (seat, Fig. 6 #84) shaped to engage the attachment (thickened end of the cable), wherein the through-hole is sized to allow the attachment and the protection tube to be inserted but does not disclose the attachment and the protection tube are passable through the through-hole.
Low discloses an analogous robotic instrument wrist for controlling an end effector comprising a pulley section (pulley, Fig. 3A #320A), an engagement section (pocket or recess) formed in a semicircular shape within the pulley, and a spherical attachment (bead, Fig. 3A #315A).  The recess retains the bead to prevent the cables from sliding relative to the pulley [pars. 0100, 0102, 012; Figs. 3A, 4C].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recess and attachment configuration (seat and thickened end of the cable) taught by Wallace with recess and attachment configuration (recess and bead) taught by Low in order to improve the engagement of the wire and pulley by preventing the wire from sliding relative to the pulley in both directions of actuation.  Furthermore, the substitution would constitute a simple substitution of one 

[Claim 18] Wallace discloses a method of assembling a robotic surgical instrument (Figs. 1-3 #14), which includes a first support body (rigid wrist member, Figs. 5-7 #52) that supports an end effector (Figs. 5-7 # 58) rotatably about a first shaft (a pivot pin of a pivotal connection, Figs. 5-7 #60, of a clevis, Figs. 5-7 #19) [col. 8, lines 20-52], a second support body (end of a shaft, Fig. 5 #14.3) that supports the first support body rotatably about a second shaft (implicitly a pivot pin of pivotal connection, Figs. 5-7 #54, of a clevis, Figs. 5-7 #17) [col. 8, lines 1-6], and an elongated element (activation cables, Fig. 10 #C3, C4) to rotate the first support body with respect to the second support body, comprising: 
preparing the elongated element in which an attachment (thickened end of the cables) and a protection tube (hypotube, Fig. 3A #33) are fixed (crimped) to a wire (the cables) [col. 10, lines 21-49; col. 13, lines 37-45]; and
attaching the elongated element in which the attachment and the protection tube are fixed to the wire to the first support body by inserting the elongated element through a through-hole (passage, Figs. 5-7 #80) of the first support body having a size in which the attachment and the protection tube are insertable (the cables are positioned in place by passing the ends of the cables that are not thickened through the passage from opposed sides allowing the thickened end to engage with a seat, Fig. 6 #84 within the passage) [col. 10, lines 21-49].
Wallace discloses the first support body (wrist member, Fig. 6 #52) comprises a pulley section (pulleys, Fig. 6 #64, 66, and guide channels, Fig. 6 #86) and an engagement section (portion of the wrist member, Fig. 6 #52) that includes a recess (seat, Fig. 6 #84) shaped to engage the attachment (thickened end of the cable), wherein the through-hole is sized to allow the attachment and the protection tube to be inserted but does not disclose the attachment and the protection tube are passable through the through-hole.
Low discloses an analogous robotic instrument wrist for controlling an end effector comprising a pulley section (pulley, Fig. 3A #320A), an engagement section (pocket or recess) formed in a semicircular shape within the pulley, and a spherical attachment (bead, Fig. 3A #315A).  The recess retains the bead to prevent the cables from sliding relative to the pulley [pars. 0100, 0102, 012; Figs. 3A, 4C].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recess and attachment configuration (seat and thickened end of the cable) taught by Wallace with recess and attachment configuration (recess and bead) taught by Low in order to improve the engagement of the wire and pulley by preventing the wire from sliding relative to the pulley in both directions of actuation.  Furthermore, the substitution would constitute a simple substitution of one known recess and attachment configuration for another since both the configuration of Wallace and Low are known in the art to reduce sliding of a wire relative to a pulley, see MPEP § 2143 I(B).  Because the spherical attachment (bead) travels along the pulley section on opposite sides of the second support body to provide actuation, the skilled artisan would find it obvious to size the bead to pass through the through-hole or alternatively size the through-hole to allow the bead to pass through.

[Claim 19] Wallace discloses drawing the wire (cable) to engage the attachment with a pulley section (section including pulley sets, Fig. 6 #64, 66) of the first support body rotatably supported by the second shaft [col. 10, lines 21-65].

[Claim 20] Wallace discloses inserting the wire (cable) through an insertion hole (holes, Fig. 6 #47) of a seal member (base region of the clevis, Fig. 6 #17); and sealing an inner space of the second support body (end of shaft) with the seal member having the wire inserted through the insertion hole of the seal member (holes 47 should be appropriately sized to minimize leakage of insufflation gas, such as carbon dioxide, from the patient's cavity during the surgical procedure. Clearances of no more than about several thousandths of an inch around the cable have proven satisfactory.) [col. 10, lines 44-49].

[Claim 21] As explained  the rejection of claim 1 above, Wallace discloses the wire (cable) includes the protection tube (hypotube, Fig. 3A #33) fixed (crimped) to the wire [col. 10, lines 21-49] to inhibit stretching of the cables along their lengths and along the shaft [col. 13, lines 37-45].  Low discloses two lengths of cable with a bead fixed at the middle [pars. 0100, 0102, 012; Figs. 3A, 4C] and that the bead is engaged within the recess of a pulley system.  As stated in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recess and attachment configuration (seat and thickened end of the cable) taught by Wallace with the recess and attachment configuration (recess and bead) taught by Low in order to improve the engagement of the wire and pulley by preventing the wire from sliding relative to the pulley in both directions of actuation.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include two protection tubes over the cables on both sides of the bead in order to inhibit stretching of the cables along their lengths and along the shaft.  Because the spherical attachment (bead) travels along the pulley section on opposite sides of the second support body to provide actuation, the skilled artisan would find it obvious to size the bead and protection tubes to pass through the through-hole or alternatively size the through-hole to allow the bead and protection tubes to pass through the through-hole.  


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 6,394,998) in view of Low et al. (US 2015/0209965) as applied to claim 11 above, and further in view of Uenohara et al. (US 2009/0216248).

[Claim 12] Wallace in view of Low discloses the communication hole (holes, Fig. 6 #47) but does not disclose a seal member that seals the communication hole and includes an insertion hole through which the wire of the elongated element is inserted.
Uenohara discloses an analogous surgical instrument comprising a seal member (sealing member, Figs. 2, 4 #64) that seals a communication hole (interior of joint shaft, Fig. 2 #48), wherein the seal member includes an insertion hole (Fig. 4 #66a-c) through which a wire (Fig. 4 #54a-c) of an elongated element is inserted [pars. 0062-0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument rendered obvious by Wallace in view of Low to include the seal member taught by Uenohara near the holes in the partition in order to prevent the ingress of bodily fluids into the instrument.

[Claim 13] Uenohara discloses the seal member includes a slit (slits, Fig. 14 #104a-f) that guides the wire to the insertion hole [par. 0107]. 

[Claim 14] Uenohara discloses the seal member is compressible (made of rubber, silicone or a fluororesin) [par. 0062].  Therefore, when placed proximal to the partition, the seal member would be compressed by insertion of the shaft into the connection section.

[Claim 15] Uenohara discloses the seal member is a silicone seal (made of silicone) [par. 0062].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         15 November 2021